            Case 1:20-cv-03539-VEC Document 9 Filed 07/13/20 Page 1 of 1
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/13/2020
 -------------------------------------------------------------- X
                                                                :
 SIMON J. BURCHETT PHOTOGRAPHY, INC., :
                                                                :
                                              Plaintiff,        :
                                                                : 20-CV-3539 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
 NHST MEDIA GROUP AS d/b/a TRADE                                :
 WINDS,                                                         :
                                              Defendant. :
 -------------------------------------------------------------- :
                                                                X

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiff filed this lawsuit on May 6, 2020 (Dkt. 1);

       WHEREAS Plaintiff filed an amended complaint on May 7, 2020 (Dkt. 6);

       WHEREAS Plaintiff filed an affidavit reflecting timely service of a summons and the

amended complaint on Defendant (Dkt. 8);

       WHEREAS Defendant has failed to appear, answer, or otherwise respond to the amended

complaint by the June 2, 2020 deadline, see Fed. R. Civ. P. 12(a)(1)

       IT IS ORDERED that Plaintiff must apply for a default judgment against Defendant,

consistent with the procedures described in Attachment A to the undersigned’s Individual

Practices in Civil Cases by not later than July 27, 2020, or the case will be dismissed for failure

to prosecute.



SO ORDERED.
                                                      _________________________________
Date: July 13, 2020                                   VALERIE CAPRONI
      New York, NY                                    United States District Judge



                                            Page 1 of 1
